Citation Nr: 0629557	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain and arthritis, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left hip disability.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted an increased evaluation 
of 40 percent for lumbosacral strain with arthritis and 
denied service connection for degenerative joint disease in 
the right and left hips.  

During the pendency of the appeal the veteran's claims file 
was transferred to the jurisdiction of the St. Petersburg, 
Florida RO, which certified this case for appellate review.  

In a VA Form 9, received at the RO in January 2000, the 
veteran expressed disagreement with the evaluation of her low 
back disability.  

In December 2002, the Board undertook additional development 
with respect to the lumbosacral strain and arthritis and hip 
claims pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  After the Board conducted the development 
in this case, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v.  Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended rule codified at 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was  
contrary to the requirement of 38 U.S.C.A. § 7104(a) that  
"[a]ll questions in a matter which...is subject to decision 
by  the Secretary shall be subject to one review on appeal to 
the  Secretary."  In accordance with Disabled American  
Veterans v. Secretary of Veterans Affairs, in November 2003, 
the Board remanded the matters to the RO for initial 
consideration of the additional evidence obtained pursuant to 
38 U.S.C.A. § 7104(a) and for additional development.  

The Appeals Management Center (AMC) then sent the veteran a 
supplemental statement of the case (SSOC) addressing the low 
back disability in April 2004.  In April 2004 the AMC also 
issued a rating decision granting service connection for 
status-post right and left hip replacement secondary to 
severe degenerative changes.  Each hip was evaluated as 10 
percent disabling.  

In a June 2004 statement, the veteran's representative 
expressed disagreement with the initial evaluations of the 
hip disabilities and expressed continuing disagreement with 
the evaluation of the low back disability.  

In October 2004 the Board remanded the issue of an evaluation 
in excess of 40 percent for the low back disability for 
further development and the issues of initial evaluations in 
excess of 10 percent for the right and left hip disabilities 
for issuance of a statement of the case (SOC).  

In September 2005 the veteran filed a claim for increased 
compensation based on unemployability.  This claim has not 
yet been adjudicated and is referred to the RO for 
appropriate action.  

In September 2005 the veteran's representative also asked 
that the claims file be reviewed so as to establish increased 
evaluations for the service connected ALS, back, neck, and 
hips.  Service connection has not been previously established 
for ALS or a neck disability.  It is unclear from the record 
whether or not the September 2005 correspondence is intended 
to raise a claim for service connection for these 
disabilities.  These matters are also referred to the RO for 
appropriate action.  

Subsequent to the most recent certification of the case to 
the Board, the veteran submitted pertinent treatment records 
from Sarasota Memorial Hospital from September 2001 to June 
2002.  Pertinent regulations require that the Agency of 
Original Jurisdiction (AOJ) review evidence prior to 
appellate review by the Board.  38 C.F.R. § 20.1304.  

In July 2006 the Board sent the veteran a letter requesting 
that she either sign a form waiving AOJ review of this 
evidence prior to Board review, or indicate that she desired 
a remand for initial AOJ consideration of the evidence.  The 
veteran responded in the same month that she waived her right 
to have the case remanded to the AOJ for review of the 
evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In Stegall the Court held that "where... the remand orders of 
the Board... are not complied with, the Board itself errs in 
failing to insure compliance."  Id.  

The October 2004 Board remand noted that the veteran had not 
been issued an SOC on the issue of entitlement to an 
evaluation in excess of 40 percent for a low back disability, 
but, rather, had been issued an SSOC in April 2004.  The 
remand pointed out that in no case will an SSOC be used to 
announce decisions of the AOJ on issues not previously 
addressed in the SOC, or to respond to a notice of 
disagreement on newly appealed issues that were not addressed 
in the SOC.  38 C.F.R. § 19.31 (2006).  

The remand then instructed that, after readjudication, the 
veteran should be issued an SOC on the claim for an increased 
evaluation for her low back disability.  In November 2005, 
however, the Appeals Management Center Resource Unit (AMCRU) 
issued an SSOC rather than an SOC as instructed.  

An SOC must contain:  (a) a summary of the evidence in the 
case relating to the issue or issues with which the appellant 
or representative has expressed disagreement; (b) a summary 
of the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination; and (c) the determination of the 
agency of original jurisdiction on each issue and reasons for 
each such determination with respect to which disagreement 
has been expressed.  38 C.F.R. § 19.29.  

The November 2005 SSOC included a summary of the evidence 
received since the October 2004 Board remand and thus cannot 
constitute an SOC as it failed to include a summary of all 
the evidence relating to the issue on appeal.  

The November 2005 SSOC also cannot constitute an SOC as 
required as it failed to provide a summary of all applicable 
laws and regulations.  While this appeal was pending, the 
provisions of VA's Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome were revised, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were made 
effective September 26, 2003.  The October 2004 remand 
instructed that the veteran should be informed of the old and 
new rating criteria for rating her disability.  

The November 2005 SSOC included the rating criteria prior to 
and as revised September 26, 2003, but did not include the 
rating criteria as in effect prior to and as revised 
September 23, 2002.  The most recent VA examination included 
a diagnosis of degenerative disc disease of the lumbar spine 
and so the rating criteria in effect prior to and as revised 
September 23, 2002 are for application and the veteran must 
be informed of these criteria.  

As no document has yet been issued to the veteran which 
satisfies the criteria for an SOC, and the veteran has not 
been provided adequate notice of changes in the rating 
criteria affecting her disability, the claim must be 
remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 
38 C.F.R. §§ 19.29, 19.31.    

The October 2004 Board remand also instructed that the 
veteran be issued an SOC in regard to the issues of increased 
initial evaluations for right and left hip disabilities, 
however, the case was returned to the Board before an SOC was 
issued.  Once again, the Board notes that the matter is 
pending since 38 C.F.R. § 19.26 requires the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The record reflects that the veteran is in receipt of Social 
Security disability benefits.  While she reported at VA 
examination in September 1997 that she began receiving 
benefits due to alcoholism and then depression, she more 
recently reported at VA examination in May 1999 that she had 
been unable to work since 1993 in part because of depression 
and in part because of back and bilateral hip pain.  At 
private treatment in June 2002 the veteran again reported 
that she was on Social Security disability and at VA 
examination in February 2004 she reported that she was unable 
to work because of her joint problems.  

The duty to assist extends to obtaining records of the Social 
Security Administration (SSA) where they may be relevant to 
the issue under consideration.  Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  As the veteran's SSA records have not 
previously been associated with the claims file and may be 
pertinent to her claim on appeal, these records should be 
requested.  

The veteran was last afforded a VA examination to evaluate 
her low back disability in February 2004.  In a May 2006 
brief to the Board, the veteran's representative conveyed the 
veteran's assertion that lumbosacral strain with arthritis 
had worsened since the last VA examination.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Thus, on 
remand, the veteran should be afforded a new VA examination 
to evaluate her low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

2.  Schedule the veteran for VA 
orthopedic and neurologic examinations of 
the spine to assess the current 
manifestations of her low back 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The orthopedic examiner should report the 
veteran's ranges of thoracolumbar spine 
flexion, extension, lateral flexion, and 
rotation in degrees and note the presence 
or absence of muscle spasm in the lumbar 
spine.

The orthopedic examiner should determine 
whether the back disability is manifested 
by weakened movement, excess 
fatigability, or incoordination. Such 
inquiry should not be limited to muscles 
or nerves. These determinations should be 
expressed in terms of the additional 
degree of range of motion loss due to any 
weakened movement, excess fatigability, 
or incoordination.

The neurologic or orthopedic examiner 
should report whether intervertebral disc 
disease has required periods of doctor 
prescribed bed rest in the last 12 months 
and, if so, the frequency and duration of 
such periods.

The neurologic examiner should also note 
any nerves affected by paralysis, partial 
paralysis, neuralgia, or neuritis, and, 
for affected nerves, express an opinion 
as to the severity of such symptoms in 
terms of being slight, moderate, 
moderately severe, or severe. 

3.  After the above development has been 
completed, readjudicate the claim for an 
evaluation in excess of 40 percent for 
the low back disability.  If the benefit 
is not granted in full, issue an SOC.  

The SOC should include the rating 
criteria relating to the lumbar spine and 
intervertebral disc syndrome as in effect 
prior to, and as revised, September 23, 
2002 and September 26, 2003.  

4.  Issue an SOC on the issues of 
entitlement to initial evaluations in 
excess of 10 percent for the right and 
left hip disabilities.  The Board will 
further consider these issues only if the 
veteran submits a timely substantive 
appeal in response to the SOC.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

